            Case MDL No. 2945 Document 131 Filed 02/04/21 Page 1 of 4



                                                                                      ECF DOCUMENT
                            UNITED STATES JUDICIAL PANEL                 I hereby attest and certify this is a printed copy of a
                                                                         document which was electronically filed with the United States
                                         on                              District Court for the Western District of Missouri.
                                                                                        2/11/2021
                             MULTIDISTRICT LITIGATION                    Date Filed:_________________Paige A. Wymore-Wynn, Clerk
                                                                                       M. Warren
                                                                         By:_______________________________________Deputy  Clerk




IN RE: AHERN RENTALS, INC.,
TRADE SECRET LITIGATION                                                                      MDL No. 2945


                                     TRANSFER ORDER


        Before the Panel: Plaintiff in the actions listed on Schedule A moves under Panel Rule
7.1 to vacate our orders that conditionally transferred the actions to MDL No. 2945. Defendants 1
oppose the motions to vacate.

        After considering the argument of counsel, we find these actions involve common
questions of fact with the actions previously transferred to MDL No. 2945, and that transfer under
28 U.S.C. § 1407 will serve the convenience of the parties and witnesses and promote the just and
efficient conduct of the litigation. The MDL No. 2945 actions involve factual questions arising
out of allegations of a nationwide scheme by common defendant EquipmentShare to capture
market share in the equipment rental business from common plaintiff, Ahern Rentals, Inc. (Ahern),
“by (1) luring away its employees and customers, and (2) using Ahern’s confidential and
proprietary information and trade secrets.” In re Ahern Rentals, Inc., Trade Secret Litig., __ F.
Supp. 3d __, 2020 WL 4673646, at *1 (August 7, 2020).

        Both actions before the Panel are based upon this alleged scheme. In the Northern District
of California Schreiner action, Ahern alleges that Mr. Schreiner, a former Ahern employee and
current EquipmentShare employee, took Ahern’s confidential, proprietary, and trade secret
information and used it to solicit Ahern’s customers. Ahern makes similar allegations against
other individual employee defendants in the MDL. Ahern argues Schreiner is unique because it
does not name EquipmentShare as a defendant, and because Mr. Schreiner’s conduct is distinct
from the conduct of the other individual employee defendants in MDL No. 2945. The Panel
rejected the latter argument in finding centralization appropriate. See id. at *1 (“While plaintiff
alleges misconduct unique to each individual defendant, EquipmentShare is alleged to have
engaged in a ‘nationwide conspiracy’ to encourage and abet such conduct by Ahern employees.”).
That EquipmentShare is not named as a defendant does not preclude transfer. The Panel
transferred a similar action to MDL No. 2945 that does not name EquipmentShare, without
opposition. See Ahern Rentals, Inc. v. Kollar, C.A. No. 1:20-1050, W.D. Texas (transferred Nov.
24, 2020). Moreover, Section 1407 transfer does not require a “complete identity of parties.” In
re Auto Body Shop Antitrust Litig., 37 F. Supp. 3d 1388, 1390 (J.P.M.L. 2014).


       1
               In the Northern District of California Schreiner action, Tom Schreiner. In the
Eastern District of Missouri EZ Equipment action, EZ Equipment Zone LLC (EZ Equipment) and
EquipmentShare.com Inc. (EquipmentShare).




           Case 2:21-cv-04028-BP Document 18 Filed 02/11/21 Page 1 of 4
            Case MDL No. 2945 Document 131 Filed 02/04/21 Page 2 of 4

                                                -2-


        In EZ Equipment, Ahern alleges that EquipmentShare improperly solicited Ahern’s
employees and customers and stole Ahern’s trade secrets and confidential information, and then
provided that information to EZ Equipment to further its business. The EZ Equipment complaint
references MDL No. 2945: Ahern alleges that EquipmentShare provided “illegally-obtained
confidential, proprietary, and/or trade secret information . . . to [EZ Equipment] to achieve, by
indirect means, the very same illegal and illicit goals for which Ahern has sued EquipmentShare
directly in the MDL . . ..” EZ Equipment Compl. ¶ 9. Ahern argues that EZ Equipment is factually
unique from the MDL No. 2945 actions because it will focus on the relationship between EZ
Equipment and EquipmentShare. But the common allegations in the MDL relate to
EquipmentShare’s purported plan to steal market share by inducing Ahern employees to take
Ahern’s confidential and proprietary information and trade secrets. And Ahern’s claims regarding
a scheme between EZ Equipment and EquipmentShare to provide EZ Equipment with confidential
information improperly taken from Ahern entirely rely upon those common allegations.

       EquipmentShare represents that Ahern already has propounded discovery in MDL No.
2945 about the relationship between EquipmentShare and EZ Equipment. Therefore, transfer will
avoid duplicative discovery, not only regarding EquipmentShare’s alleged plan to take Ahern’s
confidential information, but also regarding the relationship between the defendants. And transfer
will not, as Ahern argues, inject a new, unrelated party into the MDL and complicate the
proceedings, but rather will streamline overlapping discovery and provide efficiencies.

         Ahern also argues that transfer of Schreiner and EZ Equipment will result in inconvenience
and delay, because the actions each are in a different procedural posture than the MDL No. 2945
actions. We are not persuaded that MDL No. 2945 is so far advanced that transfer of newly filed
actions at this time would result in inefficiencies. The parties are a few months into common
discovery, and these actions still can benefit from common proceedings. Moreover, transfer is
appropriate if it furthers the expeditious resolution of the litigation taken as a whole, even if it
might cause inconvenience or delay to some parties. See, e.g., In re Crown Life Ins. Premium Ins.
Litig., 178 F. Supp. 2d 1365, 1366 (J.P.M.L. 2001).

        Finally, Ahern argues that removal of Schreiner was improper, and the transferor court
should decide its motion for remand to state court. Jurisdictional issues do not present an
impediment to transfer of factually related cases, as plaintiff can present these arguments to the
transferee judge. 2 See, e.g., In re Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp.
2d 1346, 1347-48 (J.P.M.L. 2001).

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Western District of Missouri and, with the consent of that court, assigned to the Honorable Beth
Phillips for inclusion in the coordinated or consolidated pretrial proceedings.




2
        Moreover, under Panel Rule 2.1(d), the pendency of a conditional transfer order does not
limit the pretrial jurisdiction of the court in which the subject action is pending. Between the date
a remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
generally has adequate time to rule on a remand motion if it chooses to do so.


          Case 2:21-cv-04028-BP Document 18 Filed 02/11/21 Page 2 of 4
 Case MDL No. 2945 Document 131 Filed 02/04/21 Page 3 of 4

                             -3-


                        PANEL ON MULTIDISTRICT LITIGATION




                                      Karen K. Caldwell
                                          Chair

                     Catherine D. Perry              Nathaniel M. Gorton
                     Matthew F. Kennelly             David C. Norton
                     Roger T. Benitez                Dale A. Kimball




Case 2:21-cv-04028-BP Document 18 Filed 02/11/21 Page 3 of 4
        Case MDL No. 2945 Document 131 Filed 02/04/21 Page 4 of 4




IN RE: AHERN RENTALS, INC.,
TRADE SECRET LITIGATION                                        MDL No. 2945


                                    SCHEDULE A


           Northern District of California

     AHERN RENTALS, INC. v. SCHREINER, C.A. No. 3:20-06750

           Eastern District of Missouri

     AHERN RENTALS, INC. v. EQUIPMENTSHARE.COM INC., ET AL.,
         C.A. No. 4:20-01565




       Case 2:21-cv-04028-BP Document 18 Filed 02/11/21 Page 4 of 4
